UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2449



NAITIK D. PANWALA,

                                            Plaintiff - Appellant,

          versus


SOUTHEASTERN REGIONAL MEDICAL CENTER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-189)


Submitted:   April 24, 2003                    Decided:   May 1, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Naitik D. Panwala, Appellant Pro Se. James Bernard Spears, Jr.,
Jerry Howard Walters, Jr., HAYNSWORTH, BALDWIN, JOHNSON & GREAVES,
L.L.C., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Naitik D. Panwala seeks to appeal the district court’s order

granting his former employer, Southeastern Regional Medical Center,

summary judgment in his civil action.            We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on

November 8, 2002.       The notice of appeal was filed on December 11,

2002.    Because Panwala failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.



                                                                      DISMISSED


                                        2